    Case 1:18-cv-00444-RP Document 255-1 Filed 01/18/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TEXAS
                       AUSTIN DIVISION


MWK RECRUITING, INC,
         Plaintiff,
         v.
EVAN P. JOWERS,
         Defendants                          Case No. 1:18-cv-00444-RP




EVAN P. JOWERS,
         Counterclaimant,
         v.
MWK RECRUITING, INC.,
ROBERT E. KINNEY,
RECRUITING PARTNERS GP, INC.,
KINNEY RECRUITING LLC,
COUNSEL UNLIMITED LLC, and
KINNEY RECRUITING LIMITED,
         Counterdefendants.



              DECLARATION OF ROBERT E. KINNEY
         Case 1:18-cv-00444-RP Document 255-1 Filed 01/18/21 Page 2 of 3




       I, Robert E. Kinney, declare as follows:


  1. My name is Robert E. Kinney. I am of sound mind, I am capable of making this

declaration (“Declaration”), and I have personal knowledge of the facts stated in this

Declaration. All the facts stated in this Declaration are true and correct. I am over 21

years of age and have never been convicted of a felony or a crime of moral turpitude

in any jurisdiction.

  2. The deposition of Peter Gutensohn, which was noticed by Jowers, occurred on

December 9, 2020.

  3. Mr. Tauler, counsel for Jowers, spent the bulk of the time in the deposition

developing testimony from Mr. Gutensohn that I was an unfair and dishonest

employer for Mr. Gutensohn.

  4. On cross examination, I asked questions to establish that Mr. Gutensohn was

employed by Mr. Jowers at the time of the deposition, that he had a record of felony

convictions, and that the Kinney Entities had allowed Mr. Gutensohn to develop a

draw balance exceeding $250,000 before his employment was terminated. Mr.

Gutensohn admitted that I had said that the company would not seek to recover those

draws.

  5.     I have never threatened to attempt to recover Mr. Gutensohn’s back draws

post-employment. Any such claim would be without basis under Mr. Gutensohn’s

contract of employment with Kinney Recruiting LLC.

  6. Alexis Lamb is a graduate of the University of Texas School of Law. In her

deposition, Ms. Lamb made claims regarding having been made uncomfortable by



DECLARATION OF ROBERT E. KINNEY                                                PAGE |2
       Case 1:18-cv-00444-RP Document 255-1 Filed 01/18/21 Page 3 of 3




certain things that she alleged I had said about her while she was employed by

Kinney Recruiting Limited. Mr. Tauler spent significant time with Ms. Lamb asking

further questions to develop these allegations, none of which relate to the present

lawsuit. On cross examination, I asked questions of Ms. Lamb solely intended to

establish whether she had talked about these allegations with anyone while she was

working for the Kinney Entities or near that time, and whether there was a written

record if she had. Ms. Lamb admitted she is a partner at Legis Ventures, that she

receives a monthly salary, and that she had never communicated those allegations to

any third party in writing.

  7. Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the

foregoing is true and correct.

  8. Executed on January 18, 2021.

                                                   /s/ Robert E Kinney
                                                   Robert E. Kinney




DECLARATION OF ROBERT E. KINNEY                                            PAGE |3
